PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/532,383
Filing Date: 4 Nov 2014
Appellant(s): Castille et al.



__________________
Dina Blikshteyn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/15/2021.


Every ground of rejection set forth in the Office action dated 10/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The examiner maintains the 35 USC 101 rejections of the claims.

Response to Argument
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments of claims 1-5 and 7-9 and 20-27 under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees. 
Under Step 2A Prong One, claim 20, similar to claim 1, is directed to the abstract idea of financial planning for retirement which is also a Method of Organizing Human Activity.
Under Step 2A Prong Two, applicant argues that the claims are directed to an improvement in financial technology because the claims use a data prediction technique for estimating a future annual retirement income, however, the examiner respectfully disagrees since the claims merely teach how to “apply” the judicial exception in a computer environment. Using a retirement planning tool to conduct various business or manual processes. 
Claim 20, similar to claim 1, is also directed to an abstract idea without significantly more. Adjusting a slider to change a range of probable incomes and using a user-interface to display how changes to a portfolio composition affect the range of probable retirement incomes are not an improvement directed to a financial technology, rather, merely teach how to “apply” the judicial exception in a computer environment (using a slider to adjust a range is what a slider is used for). Thus, the claims do not teach a specific improvement over conventional retirement planning systems since they do not improve the functioning of the computer itself or another field, and therefore, do not integrate the abstract idea into a practical application.
Under Step 2B, the claims are not directed to significantly more than the abstract idea. As mentioned above, the claimed combination does not operate in a non-conventional and non-generic way to determine Bascom since the claims do not solve an internet centric problem of filtering internet content. In Bascom, the internet and computers are a necessary component to the claims since it is impossible to perform the claims without the use of the internet because no analog version of the problem existed prior to the internet. However, the computing components in the current claims in the instant application is not necessary components to perform the abstract idea. As stated above and as tedious as it can be, the current claims represent a process that can be done by a human analog that is merely linked to the computing device to solve the problems associated with retirement planning. The removal of the computing device from the current claims and the use of pre-internet/pre-computer technology does not affect the performance of the abstract idea. Therefore, Bascom is distinguishable from the current claims because current claims are merely applying the judicial combination using conventional and routine computer components in order to solve a business problem, while in Bascom, the abstract idea is necessarily rooted in the combination of the conventional and routine computer components.   
For the above reasons, it is believed that the 35 USC 101 rejection of the claims should be sustained.                           
Respectfully submitted, 
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695     

/PATRICK D MAINES/Primary Examiner, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                   May 10, 2021